The Attorney            General of Texas
                                                    September 14, 1982
MARK WHITE
Attorney General

                               Ms. Joyce Tompkins                        Opinion No.MW-516
Supreme   Cowl   Building      Fort Bend County Auditor
P. 0. Box 12646
                               P. 0. Drawer 549                          Re: Transfer of county assets
Austin. TX. 7671% 2546
5121475-2501
                               Richmond, Texas   77469                   from one department to another
Telex 910/674-1367                                                       and failure to follow procedure
Telecopier   51214750266                                                 for setting salaries

                               Dear Ms. Tompkins:
1607 Main St., Suite 14W
Dellas, TX. 75201.4709
214i7428944                         You first ask about the authority of the Fort Bend County
                               Commissioners Court to transfer to the sheriff an automobile purchased
                               from money in the Road and Bridge Fund, Precinct No. 4.
4824 Alberta Ave., Suite 160
El Paso, TX. 799052793
915/5333464
                                    The "Road and Bridge Fund" is one of the four county funds
                               established "for the four (4) constitutional purposes," by article
                               VIII, section 9 of the Texas Constitution. (It is to be distinguished
1220 Dallas Ave., Suite 202    from the special road and bridge tax fund authorized by article VIII,
Houston, TX. 77002-6966
                               section 9, and from the farm-to-market and flood control tax fund
713/6-
                               authorized by section l-a of article VIII. See V.T.C.S. 2353b). In
                               earlier times the money in such a fund could notbe used for any other
806 Broadway, Suite 312        purpose or transferred to any other fund. See V.T.C.S., art. 1630b;
Lubbock, TX. 79401-3479        Carroll V. Williams, 202 S.W. 504 (Tex. 1918).       However, a 1967
8061747.5238
                               constitutional amendment has been interpreted to allow the transfer of
                               money from the Road and Bridge Fund into the General Fund of the
4309 N. Tenth, Suite q         County and its expenditure for other purposes. Lewis V. Nacogdoches
McAkn,   TX. 76501-1665        County, 461 S.W.Zd 514 (Tex. Civ. App. - Tyler 1970. no writ). Se.2
512/682-4547                   Attorney General Opinions H-530 (1975); H-194 (1974). In our opiniz
                               there is nothing in the law to prevent the commissioners court of Fort
200 Main Plaza, Suite 400
                               Bend County from transferring to the sheriff's department an
San Antonio, TX. 76205.2797    automobile originally purchased from the Road and Bridge Fund.
51212254191
                                    Your second question concerns the proper salary          for   county
An Equal OppOrtUnitYI
                               officers during the months of January and February 1981.
Affirmative Action Employer
                                    A county budget was adopted on January 5, 1981 pursuant to
                               article 689a-11, V.T.C.S., which provided salary increases for county
                               officers. Section 2(a) of article 3912k. V.T.C.S., states:

                                         The salaries, expenses, and other allowances of
                                         elected county and precinct officers shall be set
                                         each year during the regular budget hearing and
                                         adoption proceedings on giving notice as provided
                                         by this Act. (Emphasis added).



                                                          p. 1868
Ms. Joyce Tompkins - Page 2      (MW-516)




Section 6 of the act states that the commissioners court shall not
exercise the authority provided by section 2 except at a regular
meeting of the court after 10 days published notice of "the intended
salaries, expenses, and allowances to be raised and the amount of the
proposed raises." Although a notice pursuant to article 689-lla had
been given, the required article 3912k notice had not been published
at the time the budget was adopted. Thereafter, an article 3912k
notice was belatedly published and the commissioners court adopted an
order increasing the salaries at a public hearing on January 26, 1981.

     After being advised by the district attorney that the foregoing
procedure was not in accordance with law, all elected county officials
availed themselves of the grievance procedure allowed by section 2(d)
of article 3912k, and were awarded increased salaries for the year,
effective March 1, 1981.

     In our opinion, the adoption of the budget by the commissioners
court on January 5, 1981, was ineffective to increase the salaries of
county officials above the salaries set for them in 1980. A special
notice is required by article 3912k if salaries are to be raised.
While the commissioners court might have properly set salaries of
county and precinct officers at a regular budget hearing without
having given an article 3912k notice, it could do so on~ly if no such
salaries were raised beyond their levels for the preceeding year.

     We think the effect of the article 3912k requirement was to
invalidate the raises budgeted at the January 5, 1981 budget hearing,
but not the salaries set for county and precinct officers in their
entirety.

     In our opinion, the 1981 salaries for the county and precinct
officers of Fort Bend County remained at their 1980 levels until the
recommendations of,the grievance committee became effective on March
1, 1981. It follows that for the months of January and February 1981,
the proper salaries of such officers are determined by ascertaining
their salaries immediately prior to the new year.

                              SUMMARY

            The Commissioners Court of Fort Bend County was
         authorized to transfer to the sheriff's department
         an automobile originally purchased with funds from
         the Road and Bridge Fund.       Where the notice
         requirements of article 3912k were not met. salary
         raises incorporated in the budget for county
         officers were invalid.




                                        MARK      WHITE
                                        Attorney General of Texas



                                 p. 1869
Ms. Joyce Tompkins - Page 3    @W-516)




JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Bruce Youngblood
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Hinojosa
Jim Moellinger
Bruce Youngblood




                                   p. 1870